Citation Nr: 0818886	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-22 891	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for assigning a 
separate evaluation based on limitation of extension of the 
right knee.

2.  Entitlement to a compensable evaluation for service-
connected left ear sensorineural hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1972 until 
December 1978.  He had subsequent active duty service with 
the Army reserve, including from October 1990 until June 1991 
and August 1991 until January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision denying a 
compensable rating for service-connected left ear hearing 
loss and the reopening of a claim for service connection of 
right ear hearing loss and from an October 2002 rating 
decision granting service connection for post traumatic 
degenerative joint disease of the right knee with a 40 
percent evaluation effective December 10, 2001, the date of 
receipt of the claim, from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran requested a 
BVA Hearing at a local VA office before a member of the 
Board, in his April 2004 VA Form 9.  A February 2008 letter 
from the RO indicates that a hearing was scheduled for April 
1, 2008, but that the veteran failed to appear at the 
hearing.  The February 2008 letter was sent to his PO Box in 
Pell City, Alabama.  However, in September 2007 
correspondence, the RO noted that mail sent to his Pell City, 
Alabama address was returned and subsequently sent the mail 
to a new address, in Birmingham, Alabama. 

The February 2008 letter informing the veteran of his 
requested hearing was thus not sent to his new address in 
Birmingham, Alabama.  In fact, a later correspondence, dated 
May 2008, which was also sent to his Pell City, Alabama 
address was returned to VA.  Since the veteran was not 
informed of the scheduled hearing at his correct address, 
where he is presumed to have been located at the time of the 
mailing, the Board finds that he was not provided an adequate 
opportunity to have his requested hearing.  

The claims file was referred to the Board without affording 
the veteran an opportunity to appear for the requested 
hearing. Since the failure to afford the veteran a hearing 
would constitute a denial of due process that could result in 
any BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

Notice should be provided to his 
Birmingham address of record to ensure 
that he is properly notified of any 
scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
